Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: A) Figures 1-13; B) Figures 14-18; C) Figures 19 and 20; D) Figures 21-27;    E) Figures 28-33; F) Figures 1-13 and 34-37; and G) Figures 1-13 and 38-42. The species are independent or distinct because the front and back clip constructions are varied in construction that may require individual consideration and search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 20 and 25 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The individual construction details of the various disclosed clips may require individual consideration and search which would indicate more than a single invention being disclosed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Sean Van Eysden on May 13, 2021, a provisional election was made without traverse to prosecute the invention of Species G, s 1-9 and 15-25.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-14 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It appears there is no description of a structural element described in the specification as a “window” as set forth in claim 1, line 4, claim 20, line 5 and claim 25, line 4. 

Claim 1 is objected to because of the following informalities:  In claim 1, lines 4-5, “the front and rear side” should be --the front and rear sides--, as plural sides are being referenced. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 15-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 5-6, and claim 20, lines 6-7, “in a longitudinal direction of the front clip” lacks sufficient antecedent basis or definition for what distinguishes a “longitudinal direction” of the front clip. In claim 1, line 4, claim 
In claim 18, it is indefinite with to respect to what the recited “oblique angle” is oblique to.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-7, 15-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vagnoni et al. (10,894,645). Claims 1, 3-4, 6-7, 15-18, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vagnoni et al. (10,486,876). Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (2015/0114862). Claims 1, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesler (7,416,082). Each discloses a packaging assembly for a drill bit, the packaging assembly comprising a front clip (104; 202; 2) with a front side, a rear side opposite the front side and a drill bit holding region (between 124 and 126; including 214; including 21 and 22), the drill bit holding region defining a recess with a first channel (bend between 124 and 126; 214; 21) to receive a portion of the drill bit, the front clip further including a window (116; 226A; 25) extending between the front and rear sides to view the drill bit, the window extending away from the drill bit holding region in a longitudinal direction of the front clip, and a back clip (106; 208B; 1) separate . 
As to claim 3, each Vagnoni et al. reference discloses the drill bit holding region protrudes from the front side of the front clip to define the recess. 
As to claims 4 and 20, each Vagnoni et al. reference discloses a drill bit (102; 300) with a tip (122; 302). 
As to claims 5 and 21, Vagnoni et al. (‘645) disclose a carbide tip. 
As to claim 6, each Vagnoni et al. reference discloses the front clip including a supporting aperture (114; 220)
As to claim 7, each Vagnoni et al. reference discloses the first channel extending into the window.  
As to claim 8, Roesler discloses an arcuate second channel. 
As to claims 15 and 16, each Vagnoni et al. reference discloses the second channel serves as a drill seat in the interior surface of the back clip.   
	As to claims 17-18 and 22-24, Vagnoni et al. (‘876) disclose the second channel includes a ridge (246A) that is configured to engage a flute of the drill bit, the ridge extends at an oblique angle relative to the axis of the second channel.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over either Vagnoni et al. reference. As to claim 8, to provide an arcuate shape to the second channel of either one of the Vagnoni et al. references would have been obvious in order to closely fit with the intended arcuate sidewall drill bit.
As to claim 19, to employ scoring to provide the recess is officially noted to be an old and well known manner of providing a recess in the packaging art.  

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over either Vagnoni et al. reference in view of CN 201042335. Neither Vagnoni et al. reference discloses multiple sized back clips for differing dimension drill bits. However, CN 201042335 disclose different sized structure to provide for different sized tools (see page 5, lines 11-19 and Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packaging assembly and kit of either Vagnoni et al. reference with additional parts of varied size in the manner of CN 201042335 as claimed, as such a modification would predictably provide varied size clips for varied size drill bits.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either Vagnoni et al. reference in view of WO 02-090207. Neither Vagnoni et al. reference discloses ultrasonic welding portions of the assembly. However, WO 02-090207 discloses a backing (12) secured to a package (10) by ultrasonic welding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .   

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG